Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to application filed 06/21/2019 in which the claims 82-101 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 11/03/2021, 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 82-90, 96-99, 101 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1)  (IDS provided 03/16/2020)  in view of Moeglein et al. (US 2015/0094952 A1).

 	Regarding claim 82, Kim discloses a method of determining a location of a device having one or more sensors comprising (Para[0027] - [0035] & Fig. 2 teaches of calculates a current location based on the location information of the reference position identification tag from the image capturing unit 224): sending a localisation request to a server system, the localisation request comprising at least a portion of data from the one or more sensors (para[0053] - [0056] & Figs. 2- 5 teaches image capturing unit 221 transfers the captured images of the position identification tags 21 to the location awareness server 23, para[0068] & Fig. 7 teaches at first, the location awareness server 23 receives the image of photographed position identification tag 21, a measured distance to the position identification tag 21, and an incident angle of the position identification tag 21 from the user portable terminal 22 at step S701); receiving localisation data from the server system in response to the localisation request (para[0057] - [0060] & Figs. 2- 5  & Para[0071] & Fig. 7 teaches At step S704, the location awareness server 23 transfers the calculated current location information with information about a map of a predetermined area stored in the location information database 231 to the user portable terminal 22); and determining a location of the device from the received localisation data (Para[0060], [0071] teaches location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232).
  	Kim does not explicitly disclose wherein the device comprises an odometry system operable to process sensor data to determine relative position differences between successive sensor data, and wherein the localisation data from the server system comprises determining one or more relevant localisation nodes from a global map at a server system.  However Moeglein discloses wherein the device comprises an odometry system operable to process sensor data to determine relative position differences between successive sensor data (para[0126] - [0145], [0178] - [0187] & Fig. 6A teaches in "mapping mode" UE 100 may collect continuous GNSS, camera and inertial data and other sensor data at a relatively high rate, visual odometry process and data from a combination of inertial sensors, barometric sensors, magnetometers, and/or image based odometry may be used to "stitch" across the outages and determine UE position. Exterior 3D map may be obtained based on the captured images, measurements by IMU 170, measurements by sensors 185, and wireless (SPS and/or RF) signal measurements. When in mapping mode, UE 100 may request and/or receive location assistance information to determine an initial location estimate), and wherein the localisation data from the server system comprises determining one or more relevant localisation nodes from a global map at a server system (Para[0061] teaches server 250 may optionally send maps  or other location   assistance information to UE 100 (or a plurality of UDs 100), which may be used by UE 100 to estimate an approximate location & Para[0128] teaches In step 545, measurements obtained in mapping mode from sensors may also be used to generate and/or update one or more existing maps, which may be stored on server  250 & Para[0180]- [0185] teaches server   250 may support location  determination by providing location  assistance information including layered maps  in a manner consistent with disclosed embodiments. Further, in some embodiments server  250 may update databases (e.g. a BSA, map, and/or a configuration database) based on measurements and information reported by one or more UD' 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit of Kim with the method of combination with the excellent local precision provided by camera images and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Moeglein in order to provide a system in which a more robust and accurate positioning solutions are enabled

 	Regarding claim 83, Kim further discloses the method, further comprising estimating a location of the device based on data from the one or more sensors and wherein the determining a location of the device includes determining the location of the device using the estimated location (para[0060] & Fig. 2 teaches  location awareness unit 233 calculates a current location based on the distance information, the incident angle information, and the position identification tag information from the image analyzing unit 232. Here, the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232). 

 	Regarding claim 84, Kim further discloses the method, wherein determining a location of the device further comprises using at least a portion of the data from the one or more sensors along with the received localisation data (Fig. 4 & Para[0034] teaches the image analyzing unit 224 reads a location coordinate data or a position identifier such as 2-D barcode from the captured image of the captured position identification tag, requests information about the read location coordinate data or position identifier and map information of a predetermined area to a location awareness server 23, and receives the requested information about location coordinate data or position identifier and the map information from the location awareness server 23).  

 	Regarding claim 85, Moeglein further discloses the  method wherein determining a location of the device includes any of: determining the location of the device at the point in time that the localisation request was sent to the server system; or determining the current location of the device taking into account the point in time that the localisation request was sent to the server system (Para[0034] teaches signal measurements performed by a UE at a measurement location at a point in time  or within some specified interval of a point in time. The signal measurements made may also depend on UE 100, the capabilities of UE 100, environmental characteristics and/or signal characteristics that are available for measurement by UE 100 at a specific location/time).  Motivation to combine as indicated in claim 74.

 	Regarding claim 86, Kim further discloses the method, wherein said one or more sensors comprises at least one visual data sensor, optionally wherein said at least one visual data sensor comprises any or a combination of: an image camera; a video camera; a monocular camera; a depth camera; a stereo image camera; a high dynamic range camera, a light detection and ranging sensor; a radio detection and ranging sensor (Para[0027] – [0031] & Fig. 4 teaches of the camera and the image capturing unit 221 captures the position identification tags 21 disposed at a predetermined space through a camera).  

 	Regarding claim 87, Kim further discloses the method, wherein said at least a portion of the data from the one or more 2Docket No48JH-280034 sensors comprises visual data from the at least one visual data sensor (para[0060] & Fig. 4 teaches location awareness unit 233 calculates a current location based on the distance information, the incident angle information, and the position identification tag information from the image analyzing unit 232. Here, the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232).
	Regarding claim 88, Moeglein further discloses the method, wherein data from said one or more sensors is combined with data from an inertial measurement unit and/or a satellite positioning system (Para[0028], [0084] UE 100 may, GNSS or Satellite   Positioning System(SPS) receiver 140, optical sensors/camera(s) 180, magnetometer, altimeter, barometer and sensor bank 185 (collectively referred to as sensors 185),Inertial  Measurement Unit (IMU) 170). Motivation to combine as indicated in claim 74.

 	Regarding claim 89, Kim further discloses the method, wherein estimating a location is performed using any of: a local pose; or a local frame of reference. (Para[0025] &  FIG. 1, a user 11 visually recognizes a reference  object 10 such as a building and a road, which are memorized in a user's brain through learning or experience. Finally, the user 11 recognizes the location  of the reference  object and a distance and a direction to a corresponding object based on the recognized location of the reference  object. Particularly, the user 11 may more accurately recognize the location  of a target object as the number of reference objects increase, Para[0035] - [0036] & Fig. 2).

 	Regarding claim 90, Moeglein further discloses the method, wherein the localisation data received from the server system in response to said localisation request uses any of: a global pose; a global frame of reference; or a portion of the master map (Para[0098] & Para[0121]- [0123], [0161] & Fig. 8B teaches global coordinates" is used to refer to absolute SPS coordinates such as provided by GPS or any other global coordinate system such as the World Geodetic System (WGS) standards used for mapping and navigation). Motivation to combine as indicated in claim 74.

 	Regarding claim 96, Moeglein further discloses the method, wherein the odometry system performs full simultaneous location and mapping and/or loop closure and/or graph optimization (Para[0119], [0151] – [0163] & Figs. 7, 8A-8B teaches of exemplary high level data flow 700 during hybrid photo mapping,  In step 815, outdoor 7-DOF closed loop trajectory 729 may be obtained by reprocessing visual odometry against exterior 3D building envelope 725 and in step 830, outdoor 7-DOF closed loop trajectory 729 may then be registered to global coordinates). Motivation to combine as indicated in claim 82.

 	Regarding claim 97, Moeglein further discloses the method, wherein the odometry system outputs the estimated position (Para[0118] teaches  data from a combination of inertial sensors, barometric sensors, magnetometers, and/or image based odometry may be used to "stitch" across the outages and determine UE position). Motivation to combine as indicated in claim 82.

 	Regarding claim 98, Moeglein further discloses the method, wherein the location of the device is determined in a global co- ordinate frame, optionally wherein the localisation request is in a local co-ordinate frame (Para[0098] teaches 3D locations detected feature points in image frames in global coordinates).  Motivation to combine as indicated in claim 82.

 	Regarding claim 99, Kim discloses a method of determining localisation data at a server system comprising: receiving a localisation request from one or more client systems, the localisation request comprising at least a portion of data from one or more sensors (para[0057] - [0060] & Figs. 2- 5  & Para[0071] & Fig. 7 teaches At step S704, the location awareness server 23 transfers the calculated current location information with information about a map of a predetermined area stored in the location information database 231 to the user portable terminal 22); sending the localisation data to the relevant one or more client systems in response to the localisation request (para[0053] - [0056] & Figs. 2- 5 teaches image capturing unit 221 transfers the captured images of the position identification tags 21 to the location awareness server 23, para[0068] & Fig. 7 teaches At first, the location awareness server 23 receives the image of photographed position identification tag 21, a measured distance to the position identification tag 21, and an incident angle of the position identification tag 21 from the user portable terminal 22 at step S701);
 	Kim does not explicitly disclose wherein the one or more client systems comprise an odometry system operable to process sensor data to determine relative position differences between successive sensor data, and wherein the localisation data from the server system comprises determining one or more relevant localisation nodes from a global map at a server system.  However Moeglein discloses wherein the one or more client systems comprise an odometry system operable to process sensor data to determine relative position differences between successive sensor data (para[0126] - [0145], [0178] - [0187] & Fig. 6A teaches In "mapping mode" UE 100 may collect continuous GNSS, camera and inertial data and other sensor data at a relatively high rate, visual odometry process and data from a combination of inertial sensors, barometric sensors, magnetometers, and/or image based odometry may be used to "stitch" across the outages and determine UE position. Exterior 3D map may be obtained based on the captured images, measurements by IMU 170, measurements by sensors 185, and wireless (SPS and/or RF) signal measurements. When in mapping mode, UE 100 may request and/or receive location assistance information to determine an initial location estimate), and wherein the localisation data from the server system comprises determining one or more relevant localisation nodes from a global map at a server system (Para[0061] teaches server 250 may optionally send maps  or other location   assistance information to UE 100 (or a plurality of UDs 100), which may be used by UE 100 to estimate an approximate location & Para[0128] teaches In step 545, measurements obtained in mapping mode from sensors may also be used to generate and/or update one or more existing maps, which may be stored on server  250 & Para[0180]- [0185] teaches server   250 may support location  determination by providing location  assistance information including layered maps  in a manner consistent with disclosed embodiments. Further, in some embodiments server  250 may update databases (e.g. a BSA, map, and/or a configuration database) based on measurements and information reported by one or more UD' 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit of Kim with the method of combination with the excellent local precision provided by camera images and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Moeglein in order to provide a system in which a more robust and accurate positioning solutions are enabled.

 	Regarding claim 101, Kim discloses a non-transitory computer-readable medium comprising computer-executable instructions which, when executed, perform a method as follows (Para[0074] teaches of a program and stored in a computer-readable recording medium): sending a localisation request to a server system, the localisation request comprising at least a portion of data from one or more sensors (para[0053] - [0056] & Figs. 2- 5 teaches image capturing unit 221 transfers the captured images of the position identification tags 21 to the location awareness server 23, para[0068] & Fig. 7 teaches At first, the location awareness server 23 receives the image of photographed position identification tag 21, a measured distance to the position identification tag 21, and an incident angle of the position identification tag 21 from the user portable terminal 22 at step S701); receiving localisation data from the server system in response to the localisation request (para[0057] - [0060] & Figs. 2- 5  & Para[0071] & Fig. 7 teaches At step S704, the location awareness server 23 transfers the calculated current location information with information about a map of a predetermined area stored in the location information database 231 to the user portable terminal 22); and determining a location of a device having the one or more sensors from the received localisation data (Para[0060], [0071] teaches  the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232 ), 
 	Kim does not explicitly disclose wherein the device comprises an odometry system operable to process sensor data to determine relative position differences between successive sensor data, and wherein the localisation data from the server system comprises determining one or more relevant localisation nodes from a global map at a server system. However Moeglein discloses wherein the device comprises an odometry system operable to process sensor data to determine relative position differences between successive sensor data (para[0126] - [0145], [0178] - [0187] & Fig. 6A teaches In "mapping mode" UE 100 may collect continuous GNSS, camera and inertial data and other sensor data at a relatively high rate, visual odometry process and data from a combination of inertial sensors, barometric sensors, magnetometers, and/or image based odometry may be used to "stitch" across the outages and determine UE position. Exterior 3D map may be obtained based on the captured images, measurements by IMU 170, measurements by sensors 185, and wireless (SPS and/or RF) signal measurements. When in mapping mode, UE 100 may request and/or receive location assistance information to determine an initial location estimate), and wherein the localisation data from the server system comprises determining one or more relevant localisation nodes from a global map at a server system (Para[0061] teaches server 250 may optionally send maps  or other location   assistance information to UE 100 (or a plurality of UDs 100), which may be used by UE 100 to estimate an approximate location & Para[0128] teaches In step 545, measurements obtained in mapping mode from sensors may also be used to generate and/or update one or more existing maps, which may be stored on server  250 & Para[0180]- [0185] teaches server   250 may support location  determination by providing location  assistance information including layered maps  in a manner consistent with disclosed embodiments. Further, in some embodiments server  250 may update databases (e.g. a BSA, map, and/or a configuration database) based on measurements and information reported by one or more UD' 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.

8. 	Claim 91, 93-94, 100 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1)  (IDS provided 03/16/2020)  in view of Moeglein et al. (US 2015/0094952 A1) and Do et al. (US 2011/0306323 A1) (IDS provided 03/16/2020).

 	Regarding claim 91, Kim in view of Moeglein discloses the method of claim 82, Kim in view of Moeglein does not explicitly disclose further comprising determining a global to local pose transform or relationship; or a global frame of reference to local frame of reference transform or relationship. However Do discloses, further comprising determining a global to local pose transform or relationship; or a global frame of reference to local frame of reference transform or relationship (Para[0025] & Fig. 3 teaches as the mobile station 102 moves within the local environment, the position of the mobile station 102 as determined, e.g., by inertial sensors, by triangulation or other measurement of signals from wireless signals, or by visual localization techniques, may be updated with reference  to the local or global  coordinate system and displayed on the digital map  150, e.g., as updated position 154). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.
 
	Regarding claim 93, Kim in view of Moeglein discloses the method of claim 82, Kim in view of Moeglein does not explicitly disclose wherein the server system comprises global map data; optionally wherein the global map data comprises any of: one or more sets of local map data and/or one or more sets of global map data and/or one or more global maps of interconnected local maps. However Do discloses, wherein the server system comprises global map data; optionally wherein the global map data comprises any of: one or more sets of local map data and/or one or more sets of global map data and/or one or more global maps of interconnected local maps (para[0024] – [0025] teaches & FIG. 3, the digital map  150 that is provided in the navigation assistance message may include the current approximate position of the mobile station, indicated as spot 152, which can be estimated due to the required proximity required to image the visual beacon 104. The digital map  150 may be referenced to a local coordinate system or to a global coordinate system, such as WGS84).  ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.

 	Regarding claim 94, Kim in view of Moeglein discloses the method of claim 82, Kim in view of Moeglein does not explicitly disclose wherein the global map can be distributed between a plurality of server systems. However, Do further discloses the, wherein the global map can be distributed between a plurality of server systems  (Para[0018] teaches the visual beacon 104 may be embedded with, e.g., a Uniform Resource Identifier (URI), which can be used by the mobile station 102 to access different navigation assistance servers via the wireless network 106). ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.

 	Regarding claim 100, Kim in view of   discloses the  method of claim 99, Kim in view of   does not explicitly disclose further comprising updating the global map at the server system with the determined location data for the device or the one or more client systems. However, Do discloses further comprising updating the global map at the server system with the determined location data for the device or the one or more client systems.  (para[0025], [0036], [0038] teaches the mobile station 102 moves within the local environment, the position of the mobile station 102 as determined, e.g., by inertial sensors, by triangulation or other measurement of signals from wireless signals, or by visual localization techniques, may be updated with reference to the local or global coordinate system and displayed on the digital map 150, e.g., as updated position 154).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.
 
9. 	Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1) (IDS provided 03/16/2020)  in view of Moeglein et al. (US 2015/0094952 A1) and Chang et al. (US 2017/0280301 A1).

 	Regarding claim 92, Kim in view of Moeglein discloses the method of claim 82, Kim in view of Moeglein does not explicitly disclose, wherein the sensor data comprises data on environmental conditions such as weather conditions.  However, Chang discloses, wherein the sensor data comprises data on environmental conditions such as weather conditions (para[0024] teaches sensors for weather drift , and environmental changes detectable). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of    estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method involves detecting transition of a location of a mobile device between levels of a structure based on a change in an environmental condition detected through sensors placed on the mobile device of Chang in order to provide a system which enables implementing more robust multi-level positioning by combining or correlating crowdsourced data with environmental changes detectable by a mobile device to facilitate and support more accurate level determination within a multi-level structure.

10. 	Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1) (IDS provided 03/16/2020) in view of Moeglein et al. (US 2015/0094952 A1) and Chen et al. (US 2015/0350846 A1).

 	Regarding claim 95, Kim in view of Moeglein discloses the method of claim 82, Kim in view of Moeglein does not explicitly disclose, wherein the global map can be hosted in a peer-to-peer arrangement on any of: one or more devices acting as a server system, or a mix of one or more server systems and one or more devices. However, Chen discloses wherein the global map can be hosted in a peer-to-peer arrangement on any of: one or more devices acting as a server system, or a mix of one or more server systems and one or more devices (Para[0045], [0052] teaches of the Mobile device  110 may also receive location assistance information from server  250 and/or communicate with server  250 during location determination. For example,  server250 may have map  and POI information related to the area around a current location of mobile device  110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  estimating the current location using location information corresponding to the read information by the image analyzing unit and measurements from inertial sensors provides additional input when wireless signals are unavailable, of Kim in view of Moeglein with the method involves detecting that a mobile device is in communication with one of a set of communication devices of Chao in order to provide a system in which determining an estimated location of the mobile device based on an intersection of visibility maps corresponding to points of interest in the subset in an efficient manner.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425